Electronically Filed
                                                        Supreme Court
                                                        SCWC-15-0000403
                                                        30-NOV-2016
                                                        09:22 AM


                           SCWC-15-0000403


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellant,


                                 vs.


                         BRANDON VACCHELLI,

                   Petitioner/Defendant-Appellee,


                                 and


                          JOSHUA VACCHELLI,

                              Defendant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-15-0000403; CR. NO. 13-1-0745)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,

   and Circuit Judge Chang, in place of Wilson, J., recused)


          Petitioner/Defendant-Appellee’s Application for Writ of

Certiorari, filed on October 19, 2016, is hereby rejected.

          DATED:   Honolulu, Hawai'i, November 30, 2016.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Gary W.B. Chang